DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SAMUEL SIMMONS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-3468

                           [January 28, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Stephen A. Rapp,
Judge;     L.T.   Case    No.     2010CF009360A,     2010CF009361A,
2010CF009363A, and 2010CF009365A.

   Samuel Simmons, Milton, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

   The State concedes that, contrary to reasoning in the trial court’s
order, appellant’s rule 3.850 motion was timely filed. The order summarily
denying the motion as untimely is therefore reversed, and this matter is
remanded for further proceedings.

   Reversed and remanded.

GERBER, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.